Citation Nr: 1230597	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-11 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for retinal hemorrhage, left eye.

2.  Entitlement to a compensable rating for allergic rhinitis with tension/stress headaches.

3.  Entitlement to a compensable rating for eczema.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1998 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes the record shows the Veteran withdrew her appeal as to the issues of entitlement to ratings in excess of 10 percent for right and left knee patellar pain syndrome by correspondence received by the RO in March 2008.  These issues were not certified to the Board for appellate review.


FINDING OF FACT

On August 8, 2012, prior to the promulgation of a decision in the appeal, notification was received from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn her appeal by VA Form 21-4138 received by the RO on August 8, 2012, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

Entitlement to service connection for retinal hemorrhage, left eye, is dismissed.

Entitlement to a compensable rating for allergic rhinitis with tension/stress headaches is dismissed.

Entitlement to a compensable rating for eczema is dismissed.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


